Per Curiam. This matter comes before the Court on a joint stipulation entered into between the attorney for the Claimant and attorney for Respondent. In said stipulation, it is agreed between the parties that the amount of $4,368.50 represents the liquidated damage amount Respondent owes Claimant for early termination of the agreements. Parties hereto have agreed and stipulated that the amount above set forth is correct and an award is hereby entered in the amount of $4,368.50 in favor of Claimant.